Kupferman, J. (dissenting).
I would reverse and grant summary judgment to the plaintiff and remand for an assessment of damages.
This Court by denying summary judgment imposes an undue burden on the tort system (cf., People v Davis, 169 AD2d 379, 382 [Kupferman, J., dissenting]).
In fact, it could be an example for the management study committee appointed by Chief Judge Sol Wachtler to study court efficiency (see, NYU, Oct. 6, 1992, at 1, col 5). Moreover, to my knowledge no member of this Court wears tasseled loafers.
The plaintiff was crossing 79th Street with the light and in the crosswalk when struck by a van owned and operated by the defendant, which was turning from First Avenue left into 79th Street.
The opposition affidavit is not by the defendant, but by an attorney who, of course, has no firsthand knowledge of the situation (see, Zuckerman v City of New York, 49 NY2d 557).
To see the value of the attorney’s affidavit, one may merely note that in this pedestrian accident an affirmative defense asserted that the plaintiff-pedestrian was not wearing a seat belt.
So, in order to get an idea what the case is about, we turn to the deposition of the defendant.
He states that his partner was riding with him, but we have no affidavit from the partner either. He further states that when he made the turn he was driving at about five miles per hour and when he saw the plaintiff he applied the brakes, so that, as he says, he could not have been going more than two miles per hour. He does not dispute that he made contact with her. His van hit her on her right side. She was walking uptown to cross 79th Street and he had been driving uptown on First Avenue when he turned left into 79th Street.
Based on defendant’s own statements, the liability is clear.